 SANTE FE DRILLING COMPANYSanta Fe Drilling CompanyandAlaska PetroleumCrafts CouncilandInternational Union of Petrole-um Workers,AFL-CIO.Cases19-CA-3324-1,19-CA-3328,19-CA-3470,19-RC-385 1, and19-RM-598June15, 1970ORDER DENYING MOTIONBy MEMBERSMCCULLOCH,BROWN,AND JENKINSOn May 2,1968, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,'finding that the Respondent,SantaFeDrillingCompany,violatedSection8(a)(1) by threats and coercive statements to em-ployees and Section 8(a)(3) and(1) by discrimina-torily discharging employees because of their unionactivity.The Board ordered the Respondent tocease and desist from the unfair labor practicesfound and to reinstate and make whole the em-ployees discriminatorily discharged or laid off.Thereafter,theRespondent filed a petition forreview of the Decision and Order of the NationalLabor Relations Board with the United StatesCourt of Appeals for the Ninth Circuit and theBoard filed a cross-petition for enforcement of itsOrder.The court enforced the Board'sOrder in itsentirety,except for the finding that Respondent un-lawfullydischargedemployeeBarefield.Withrespect to Barefield,the court remanded the caseto the Board for its determination as to whether ornot it saw fit to draw inferences from the recordthat Supervisor Roady who discharged Barefiledhad knowledge of Barefield's union activities andthatRespondent'sdischargeof Barefieldwasbased on such union activities.2On February3, 1970,the Board issued a Supple-mental Decision and Order3 in accordance with thecourt's remand.Based on inferences drawn fromthe record as a whole, we reaffirmed our adoptionof theTrialExaminer's finding that Barefield wasdiscriminatorily discharged and our Order that theRespondent offer him immediate and full reinstate-ment to his former or substantially equivalent posi-tion,without prejudice to his seniority and otherrights and privileges,and make him whole in themanner set forth in the section entitled "TheRemedy." Thereafter, on March 20, 1970, theRespondent filed a Motion for Reconsideration ofthe Board's Supplemental Decisionand Order. The' 171 NLRB No 272 SantaFe DrillingCompany vNLRB, 416 F 2d 725 (C A 9)3 180 NLRB 1049361Respondent also filed a brief insupport thereof,which has been carefully considered.Pursuant to the provisions of Section3(b) of theAct, asamended,theBoard has delegated itspowers in connection with this proceeding to athree-member panel.The Boardhaving duly considered the matter, forthe reasons set forth below, finds the reasons ad-vanced by the Respondent in its motion insufficienttocause the withdrawal of our SupplementalDecisionand Orderand to now dismiss the com-plaint with regard to the discharge of Barefield.The thrustof the contentionsraised by theRespondent in itsMotion forReconsideration isthat our bases for inferring that Respondent knewof Barefield'sunion activity at the time he wasdischarged and for inferring that such dischargewas motivated by union animus are notvalid. TheRespondentfurtherquestionswhethersuchknowledgeby SupervisorBlair in this regard andstatementsby tool pusher Roadyand Blair indicat-ing opposition to unionism,which we relied on inour Supplemental Decision,even if directed atBarefield,are relevant or have probative value.As pointedout in our Supplemental Decision,Respondent's knowledge of union activities may beinferred from the small size of thework force andthe natureof the off-shore oildrilling operation, aswell asfromBlair's express statement. From the na-ture of theoperationwe find it not onlyreasonableto infer thatlittle in theway of union activity orsympathy,or even suspected union activity or sym-pathy, on the part of anyemployees escaped thenotice ofits supervisors,but also to infer that theindividualsupervisors had an antiunion attitudetoward theemployees.4Thus, we find itsignificant that Supervisor Blairspoketo Barefieldindividuallyin the pit area a fewweeksbeforethe election,discussed the pendingelection,and toldBarefieldthatBlair did not thinkthat therewas any need for a union and a unionhad never helped anybodyin the oil fields.Contra-ry tothe interpretationwhich theRespondentwould placeupon Barefield's response,we find thatBarefield expressedno sympathy withBlair's views,but rather indicated that he had aunion card in his"hip pocketrightat thetime."We view suchresponse,not as "totally equivocal,"but as an affir-mativelack of enthusiasmforBlair'santiunionviews andas the response of anemployee who wasnot unfavorable to the union.4In reaffirming his view that Barefield was unlawfully discharged,Member Brown finds it unnecessary to draw any inferences from the smallsize of Respondent's work force and the nature of Its operation183 NLRB No. 44 362DECISIONSOF NATIONALLABOR RELATIONS BOARDWe also find significant that soon thereafterRoady advised Barefield that a union was notnecessary and that "you [have] got a good job,"and on the day of the election, soon after the Boardagent who conducted the election left, Roady told asmall group of employees, including Barefield, whowere in the recreation room, "All right you sons ofbitches, you voted for this union From now on oneman will go after coffee and there won't be noother breaks. You will work from 6:00 to 6:00,"and "You will have lunch with one glove off."Finally,we attach high significance to Blair'swarning to Barefield and Gardner, not long afterthe election and the above incidents, in which hecastigated those who voted for the Union and in-dicated that he was going to run every one of themoff the job, "and you two are going to be first." Wedo not believe that Blair's statement can bedismissed as a mere figure of speech. As previouslyfound by the Board and affirmed by the court, Col-linsandGordonwere then discriminatorilydischarged and after this statement Gardner toowas discriminatorily discharged. The inescapableimport of Blair's statement was that the Respondentintended to rid itself of union adherents or em-ployees it considered union adherents and that at' See WinnDixie Stores,Inc, 181 NLRB 611. We also find without meritthe Respondnet's contention that Barefield would have been discharged inany event by Supervisor Ray Olds, if Barefield had not been discharged byRoady We find such contention speculative and irrelevant Nor do we findmerit in the Respondent's contention that after the election there is nothe very least Barefield was associated by theRespondent as being in this category.Accordingly, we find that the arguments raisedby the Respondent in its motion and supportingbrief are without merit. Contrary to the Respondentit is our view that the discharge of Barefield mustbe considered against the background and in thecontext of Respondent's pattern of coercive con-duct and discriminatorydischarges,as found by theBoard and affirmed by the court, rather than as asingle isolated incidentinvolving only Roady andBarefield, unrelated to attempts of the Respondentto rid itself of the Union and employees it believedto be union adherents. We reaffirm our finding thatthe record considered as a whole supports the in-ference that Barefield was unlawfully discharged.Thus,thecircumstances inwhichhewasdischarged-the precipitatemanner inwhich ittook place, the disregard of his long oilfield workexperienceand satisfactory prior employmentrecord, the absence of evidnce that he had beenwarned about or even previously involved in asimilar minorinfraction, and the admitted dearth ofqualified oilfield personnel-support the inferencethat he was discharged because of union animusand not because of his alleged misconduct.5showing that it engaged in a systematic campaign "to pick off union ad-herents " It has long been held that an employer's failure to discharge allunion sympathizers does not necessarily indicate that a particular dischargewas not discnminatonly motivated See cases cited in fn 56 of the Trial Ex-aminer's Decision